Citation Nr: 0301447	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  02-00 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent 
for bilateral defective vision.  

2.  Entitlement to special monthly compensation based on 
the need for the regular aid and attendance of another 
person.  



REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
August 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi, that denied entitlement to 
an evaluation in excess of 70 percent for bilateral 
defective vision and to special monthly compensation at 
the aid and attendance rate.  

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's uncorrected distant visual acuity was 
20/200 on the right and 20/30 on the left at service 
entrance.  

3.  The veteran has light perception only in the right eye 
and best corrected distant visual acuity of 20/80 in the 
left eye; he has average concentric contraction of the 
visual fields to 18.5 degrees on the right and 38.25 
degrees on the left.  

4.  The contraction of the visual field in the left eye 
converts to visual acuity in that eye of 20/70 for rating 
purposes.  

5.  It is not shown that, due to service-connected 
disability, the veteran is bedridden or incapable of 
performing the activities of daily living, attending to 
the wants of nature, or protecting himself physically and 
mentally from the everyday hazards of life.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent 
for bilateral defective vision have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.321(b)(1), 3.322, 4.22, 4.78, 4.84a, 
Diagnostic Code 6069 (2002).  

2.  The criteria for entitlement to special monthly 
compensation at the aid and attendance rate have not been 
met.  38 U.S.C.A. §§ 1114(l), 5107 (West Supp. 2002); 38 
C.F.R. §§ 3.350(b), 3.352(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) 
redefined VA's duty to assist and enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2002).  
See also 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326) 
(2002) (regulations implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. 
§ 5107 are effective retroactively to claims filed and 
pending before the date of enactment.  38 U.S.C.A. § 5107 
note  (Effective and Applicability Provisions) (West Supp. 
2002).  The United States Court of Appeals for the Federal 
Circuit has ruled that the retroactive effective date 
provision of the Act applies only to the amendments to 
38 U.S.C. § 5107.  See Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002).  However, the VA regulations promulgated to 
implement the Act provide for the retroactive effect of 
the regulations, except for the amendment relating to 
claims to reopen previously denied claims.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2002), the 
Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at 
issue.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In January 2002, the RO provided the veteran 
and his representative a statement of the case, and a 
supplemental statement of the case was furnished in April 
2002.  These documents set forth the legal criteria 
governing the claims now before the Board, listed the 
evidence considered by the RO, and offered analyses of the 
facts as applied to the legal criteria set forth therein, 
thereby informing the veteran of the information and 
evidence necessary to substantiate his claims.  Both the 
statement of the case and the supplemental statement of 
the case included the provisions of the VCAA and the 
regulations implementing the VCAA, including 38 C.F.R. 
§ 3.159(b)(1) pertaining to the duty to notify the 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, VA will attempt to 
obtain on the claimant's behalf.

Moreover, in correspondence dated in May 2001, the RO 
notified the veteran of the enactment of the VCAA and of 
the information and evidence necessary to substantiate his 
claims.  The May 2001 letter also essentially informed the 
veteran which evidence, if any, should be obtained by him 
and which evidence, if any, VA would attempt to obtain on 
his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The record demonstrates that VA has informed 
the veteran of the type of information and evidence 
necessary to substantiate his claims and of the respective 
responsibilities of the VA and the veteran in obtaining or 
presenting evidence.  

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies 
to the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. § 3.159(c)(1-3).  
The RO has obtained the pertinent reports of VA 
examination and treatment.  In correspondence received in 
July 2001, the veteran indicated that his treatment over 
the years had been through VA.  It does not appear that 
there is other relevant evidence to obtain other than that 
already of record.  The Board notes that Dr. Hamblin's 
statement of January 2002 in support of the veteran's 
claim for special monthly compensation at the aid and 
attendance rate is of record.  The veteran has not 
identified additional sources that could furnish evidence 
relevant to the issue before the Board, and the Board is 
aware of none.  

Assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded a VA eye examination in March 2000 and 
February 2001, which included measurements of his visual 
fields.  He was also afforded examinations for aid and 
attendance on those occasions.  A medical opinion 
regarding his ability to care for himself was provided by 
the VA examiner in February 2001.  It thus appears that 
the issues have been developed to the extent possible and 
are ripe for decision.  The duty to assist is not invoked 
where, as here, "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  
38 USCA 5103A(a)(2).  

Thus, on appellate review, the Board sees no areas in 
which further development is needed.  The RO has met the 
requirements of the VCAA, and there would be no benefit in 
developing this case further. 

Increased Rating for Bilateral Defective Vision

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the service medical records and all other 
evidence of record pertaining to the history of the 
service-connected disability at issue on this appeal.  The 
Board has found nothing in the historical record that 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where the issue 
is entitlement to an increased rating, the current level 
of disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  The evidence in closest 
proximity to the recent claim is the most probative in 
determining the current extent of impairment.  Id.  

The service medical records show that the veteran's 
uncorrected distant visual acuity was 20/200 on the right 
and 20/30 on the left at service entrance.  Chronic 
progressive chorioretinitis was noted in the right eye at 
that time.  In about 1940, prior to active service, the 
veteran noticed that his right eye was getting weak.  He 
noticed also that the eye got worse while in service.  In 
July 1944, he was hospitalized for severe chronic 
chorioretinitis in the right eye, and for acute moderately 
severe chorioretinitis in the left eye.  The cause was 
undetermined.  When the veteran was examined for 
separation in August 1945, the diagnosis was inactive 
central chorioretinitis completely involving the macula 
with secondary optic atrophy.  His uncorrected distant 
visual acuity at that time was light perception only in 
the right eye and 20/20 in the left eye.  

A rating decision dated in September 1945 granted service 
connection for defective vision in the right eye having 
light perception only and rated the disability 20 percent 
disabling, effective from separation.  Service connection 
was predicated on a finding of service aggravation.  A 
rating decision dated in May 1947 rated the defective 
vision as 10 percent disabling under Diagnostic Code 6070, 
effective from July 23, 1947.  The right eye disorder was 
30 percent disabling under that diagnostic code, and a 10 
percent rating resulted when the preservice level of 
disability of 20 percent was deducted from the rating.  
See 38 C.F.R. § 4.84a, Diagnostic Code 6077 (2002) (20/200 
in the service-connected eye yields a 20 percent 
evaluation where the other eye is 20/40 or better).  See 
also 38 C.F.R. §§ 3.322, 4.22 (permitting deduction of an 
ascertainable level of preservice disability from the 
service-connected evaluation where service connection is 
based on aggravation in service).  

The 10 percent rating was thereafter continued.  In 
October 1978, the Board denied a rating in excess of 10 
percent for defective vision in the right eye.  In October 
1979, the Board denied service connection for a left eye 
disorder and an increased rating for the service-connected 
right eye disorder.  

However, in a decision dated in November 1983, the Board 
granted service connection for residuals of 
chorioretinitis of the left eye.  A March 1984 rating 
decision implementing the Board's decision assigned a 40 
percent evaluation for bilateral defective vision under 
Diagnostic Code 6069, effective from February 7, 1979, the 
date of receipt of the claim for service connection for 
defective vision in the left eye.  Following a VA 
examination in October 1985 that showed a decreased visual 
field in the left eye, the RO in January 1986 increased 
the service-connected evaluation to 50 percent, effective 
from August 13, 1985.  Following a VA examination 
completed in May 1989, the RO in July 1989 assigned a 60 
percent evaluation, effective from February 1, 1989, based 
on a showing of an average of 30 degrees of concentric 
contraction of the visual field in the left eye, which 
converted to 20/100 in that eye.  

Following a lengthy examination and review process, the VA 
Compensation and Pension Service determined in April 1992 
that the veteran was entitled to a 70 percent rating based 
on average contraction of visual fields to 10 degrees, 
with visual acuity of 20/50 in the left eye and light 
perception only in the right eye.  Although the 
Compensation and Pension Service stated that the veteran's 
bilateral eye disorder was ratable at 90 percent, a 
deduction of 20 percent was warranted for his preservice 
level of disability.  The Compensation and Pension Service 
stated that the 70 percent rating was an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) and should be so 
reflected on the rating sheet.  The Compensation and 
Pension Service also found clear and unmistakable error in 
the rating decision of January 1986 and directed that 
corrective action should be taken to evaluate the 
defective vision as 40 percent disabling from February 7, 
1979, with the 70 percent evaluation assigned from June 
22, 1990, the date of receipt of the reopened claim.  A 
rating decision of May 1992 effectuated the determination 
of the Compensation and Pension Service, assigning the 70 
percent rating under Diagnostic Code 6069 ES, effective 
from June 22, 1990.  A rating decision dated the following 
July granted a total disability rating based on individual 
unemployability due to service-connected disability 
(TDIU), effective from June 22, 1990.  

On VA examination in March 2000, the veteran's uncorrected 
visual acuity in the right eye was count fingers at one 
foot in the temporal and nasal fields but not straight 
ahead.  The examiner said that this could not be improved 
with refraction.  (Blindness in one eye, having only light 
perception, is not shown where hand motion is perceptible 
at a distance of three feet or greater.  38 C.F.R. § 4.79 
(2002).)   His best corrected distant visual acuity in the 
left eye was 20/40.  See 38 C.F.R. § 4.75 (2002) (the best 
distant vision obtainable after best correction by glasses 
is the basis of rating).  His visual fields were 
contracted to zero degrees on the right and to 292 degrees 
on the left.  

When the Compensation and Pension Service reviewed this 
case in November 2000, it was noted that the 
extraschedular evaluation for visual efficiency does not 
provide for an evaluation higher than 90 percent.  The 
Compensation and Pension Service stated that given the 
fact that the veteran had loss of visual acuity of 20 
percent in the right eye prior to service, the current 
evaluation of 70 percent for bilateral chorioretinitis 
represented an adequate evaluation for his service-
connected bilateral eye disorder.  

On VA examination in February 2001, the veteran's 
uncorrected distant visual acuity was hand motion, which 
could not be improved with refraction.  His best corrected 
distant visual acuity in the left eye was 20/80.  (His 
near vision was also correctable to 20/80.)  He had 
contraction of visual fields to 148 degrees on the right 
and 306 degrees on the left.  When the Compensation and 
Pension Service reviewed this case in July 2001, it 
determined that the findings on the February 2001 VA 
examination supported an evaluation of 80 percent.  After 
subtracting the preservice level of disability of 20 
percent, an inservice level of aggravation of 60 percent 
was obtained.  The Compensation and Pension Service found 
that in the absence of total blindness, the 70 percent 
rating seemed to be adequate compensation for the service-
connected bilateral eye disorder.  The Compensation and 
Pension Service noted that total blindness with bilateral 
visual acuity of 5/200 or less was ratable as 100 percent 
disabling under Diagnostic Code 6071.  

The record demonstrates that the veteran is in receipt of 
the highest extraschedular evaluation available in light 
of the 20 percent preservice level of disability.  Because 
under the provisions of 38 C.F.R. §§ 3.322 and 4.22 the 
preservice level of disability is not deducted where the 
disability is total under the rating schedule, a possible 
evaluation of 100 percent could be considered.  

Blindness in one eye (having only light perception) 
warrants a 100 percent evaluation, in addition to special 
monthly compensation, when corrected visual acuity in the 
other eye is 5/200.  38 C.F.R. § 4.84a, Diagnostic Code 
6067.  The record shows that the veteran has been in 
receipt of special monthly compensation under 38 U.S.C.A. 
§ 1114(k) and 38 C.F.R. § 3.350(a)(4) on account of loss 
of use of one eye having only light perception since 
October 1945.  While there is no doubt that the veteran 
has light perception only in the right eye, there is no 
showing that he has corrected visual acuity of 5/200 in 
the left eye or that his visual acuity in that eye more 
nearly approximates 5/200.  See 38 C.F.R. § 4.7 (2002).  

Rather, the recent examination findings show that the 
veteran has light perception only on the right and best 
corrected distant visual acuity of 20/80 on the left.  
These results yield no more than a 60 percent evaluation 
under the rating schedule.  See 38 C.F.R. §§ 4.83, 4.84a, 
Diagnostic Code 6069.  

The recent examination findings show that the veteran had 
contraction of his visual fields to 148 degrees on the 
right and 306 degrees on the left.  Under 38 C.F.R. 
§ 4.76a, these figures are divided by 8 to yield the 
average concentric contraction for rating purposes, which 
is 18.5 degrees on the right and 38.25 degrees on the 
left.  Under Diagnostic Code 6080 for impairment of field 
of vision, alternative ratings are to be employed when 
there is a ratable defect of visual acuity or a different 
impairment of the visual field in the other eye.  
38 C.F.R. § 4.84a, Diagnostic Code 6080, Note (2).  The 
contraction of the visual field in the left eye converts 
only to 20/70.  However, the contraction of the left 
visual field must convert to 5/200 in order to warrant a 
total schedular evaluation under Diagnostic Code 6067, 
where there is light perception only in the other eye.  

There is therefore no basis for a rating in excess of the 
currently assigned 70 percent evaluation for bilateral 
defective vision.  Moreover, as the veteran has been in 
receipt of a TDIU and special monthly compensation for 
loss of use of his right eye at all times material to this 
appeal, there does not appear to be legal entitlement to 
an increased rating for bilateral defective vision.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law and not the evidence is dispositive, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement 
under the law), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995) (Table).  It follows that the claim for an increased 
rating must be denied.  

Aid and Attendance

The veteran maintains that he is entitled to special 
monthly compensation because he is in need of the regular 
aid and attendance of another person.  

The special monthly compensation provided by 38 U.S.C.A. § 
1114(l) is payable for, inter alia, being so helpless as 
to be in need of regular aid and attendance.  The criteria 
for determining that a veteran is so helpless as to be in 
need of regular aid and attendance are contained in 
38 C.F.R. § 3.352(a).  38 C.F.R. § 3.350(b).  

Under the provisions of 38 C.F.R. § 3.352(a), the 
following will be accorded consideration in determining 
the need for regular aid and attendance:  inability of the 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not 
include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of the 
claimant to feed himself (herself) through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily 
environment.  "Bedridden" will be a proper basis for the 
determination.  For the purpose of this paragraph, 
"bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that the claimant has voluntarily 
taken to bed or that a physician has prescribed rest in 
bed for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not 
required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable 
rating may be made.  The particular personal functions 
that the veteran is unable to perform should be considered 
in connection with his or her condition as a whole.  It is 
only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based 
solely upon an opinion that the claimant's condition is 
such as would require him or her to be in bed.  They must 
be based on the actual requirement of personal assistance 
from others.  

Although the veteran has significant impairment requiring 
the aid and assistance of another person and is dependent 
on his spouse for care, it is not shown that this is due 
solely to his service-connected bilateral eye disorder.  
Rather, he has residuals of a stroke and diabetes mellitus 
with neuropathy that affect his equilibrium and ability to 
ambulate.  On a VA aid and attendance examination in March 
2000, it was reported that he could not read or write and 
needed help with his medications because he could not read 
secondary to poor eyesight, but his overall disability 
picture is heavily affected by residuals of nonservice-
connected disabilities.  He has stiffness and heaviness in 
the lower extremities and burning in his feet.  Although 
he can walk on smooth surfaces inside the house using a 
cane while holding onto the wall, he needs help getting in 
and out of a car and uses a lift chair to get in and out 
of bed.  He needs assistance to get up on an examination 
table.  He has intermittent dizziness, apparently as a 
residual of his stroke.  

When examined by VA for aid and attendance in February 
2001, the veteran, according to his spouse, had been 
physically limited for the previous four years.  He was 
unable to walk far because of pain and numbness in his 
lower extremities and shortness of breath.  His primary 
care physician indicated that he had peripheral neuropathy 
due to his diabetes.  The veteran himself said that he 
could walk about 80 to 90 feet and that prescribed 
medication ameliorated his pain but did not improve his 
ability to walk.  He reported that he might be able to 
walk about 30 feet with a walker, a walking stick, or by 
holding on to somebody.  During the day, he said, he might 
walk about eight times, either from the chair to the table 
or to the bathroom or he might go out at times to feed his 
dog.  He sat about 80 percent of the time during the day.  
He said that while he tried to exercise his lower 
extremities at various times during the day, he could not 
do any exercise with his upper extremities because it 
would trigger chest pain.  He could no longer go the 
bathroom to take a bath.  His spouse bathed him.  He 
reported that while he could still go to the bathroom to 
move his bowels, he wore a diaper because he dribbled all 
the time.  He said that his diaper had to be changed at 
least twice a day and sometimes three times a day.  He 
reported that his spouse had to clean him after he 
finished moving his bowels because he was unable to reach 
behind him because of arthritis in his upper extremities.  

The veteran further reported that he was unable to get 
dressed and undressed without the assistance of his 
spouse.  He wore stockings for swelling in his legs.  He 
was still able to feed himself, however, and ate about two 
meals a day.  His spouse had to shave him.  She had to 
bring his lower extremities up to the bed and would cover 
him up after he was able to lie down.  She also had to 
give him his medications because he could not see and 
because he had problems with coordination and might spill 
the water or drop the medication out of his hand.  At the 
time of the examination, he was taking 17 medications for 
a variety of disorders, including for angina, which he 
said he had two or three times a day.  Other medications 
were for sinus problems, constipation, heart disease and 
blood pressure, reflux, arthritis, allergies, burning 
feet, cholesterol, and prostate problems.  He took eye 
ointment and artificial tears.  

Although he could not read, the veteran was able to watch 
TV fairly well.  He also slept fairly well.  He said that 
he and his spouse went out and ate over the weekend and 
went to church on Sunday.  He did not drive any more, 
except in case of emergencies.  He used a lift chair to 
get up and walk to the car.  He needed assistance from his 
spouse or his friends to get out of the car at the 
restaurant.  His spouse only left him for about two hours 
a week to go to the hairdresser.  He sat and waited until 
his spouse returned.  His spouse practically never left 
him by himself because "he might fall."  He could use a 
telephone with big letters on it.  He also had difficulty 
with hearing.  

The examiner noted that the veteran had been seen by the 
urology service in January 2001 and diagnosed with 
neurogenic bladder and outlet obstruction.  A podiatrist 
found that he had onychomycosis, edema, peripheral 
vascular disease, and diabetic "nephropathy."  In January 
2001, a rheumatologist diagnosed him as having 
osteoarthritis.  Diagnostic testing that month showed that 
he had new-onset atrial fibrillation but that he was now 
in normal sinus rhythm with premature atrial contractions.  
There was mild left atrial enlargement with normal left 
ventricular size.  The aortic valve was thickened and 
mildly stenotic.  There was mild mitral and tricuspid 
regurgitation and aortic incompetence.  There was 
borderline high pulmonary artery pressure.  It was further 
reported that a sleep study in 1996 was consistent with a 
diagnosis of sleep apnea.  He was five feet eight inches 
tall on the day of examination and weighed 313 pounds.  
The examiner reported that when the veteran was seen by 
his primary care physician the previous month, the 
diagnoses were chronic diarrhea; hypertension; mitral, 
tricuspid and aortic regurgitation; pruritus ani; 
degenerative joint disease; questionable history of 
rheumatoid arthritis; duodenal ulcer; diet-controlled 
diabetes; diabetic neuropathy; tinea pedis; right shoulder 
impingement syndrome; history of strain of the iliotibial 
band; histoplasmosis in the past; prostatitis; neurogenic 
bladder; left epididymal orchitis; hematuria; hemorrhoids; 
right eye blindness; hiatal hernia; asthma; right 
postauricular solar elastosis; onychomycosis; esophageal 
stricture; actinic keratoses; and peripheral vascular 
disease.  

The examiner found that the veteran had multiple medical 
problems but noted in particular that he had sustained a 
stroke about six years before that, according to his 
spouse, affected his coordination.  He also had obesity 
with sleep apnea, neuropathy due to diabetes, and 
degenerative joint disease.  These disabilities, the 
examiner said, resulted in a situation in which the 
veteran was more or less in a sitting position and was 
unable to perform his daily activities, such as taking a 
bath, independently.  He was also incontinent and wore 
diapers, having been diagnosed with bladder outlet 
syndrome and with neurogenic bladder.  The examiner 
additionally noted that the veteran had limitation in his 
range of motion and was thus unable to clean himself after 
a bowel movement or take a bath himself.  His spouse had 
to bathe him beside his bed.  His walking, the examiner 
noted, was affected by weakness of his lower extremities 
and arthritis.  He needed a lift chair to be able to stand 
up and also had some shortness of breath.  The VA examiner 
concluded that the veteran needed to have supervision 
almost all of the time.  He said that the veteran knew 
that he had to remain in a seated position during the two 
hours a week that his spouse went to the hairdresser.  The 
examiner said that there was a risk of harm to himself, 
mainly from falls at this point.  

In his report of January 2002, Dr. Hamblin essentially 
concurred.  It is notable that Dr. Hamblin's findings were 
predicated on diagnoses of morbid obesity, osteoarthritis, 
and arteriosclerotic cardiovascular disease.  He noted 
that the veteran was not completely blind.  

It is undisputed that the veteran is in need of the 
regular aid and attendance of another person, but the 
record demonstrates that his need for aid and attendance 
is almost wholly the product of nonservice-connected 
disabilities.  Nevertheless, the Board has considered 
whether the service-connected bilateral defective vision 
might render his everyday environment more hazardous, 
especially with respect to properly reading and taking his 
many medications.  However, when seen in the VA optometry 
clinic in June 2001, it was reported that with a lighted 
stand magnifier, he "could easily read small print with 
his current glasses."  When seen in the optometry clinic 
in January 2002, it was reported that he was doing well 
with low vision devices and that he "can read what he 
needs to."  The Board therefore concludes that the 
service-connected disability does not render the veteran 
incapable at this time of protecting himself from the 
hazards or dangers incident to his daily environment.  

The Board also notes that the veteran does not have visual 
acuity of 5/200 or less bilaterally, nor does he have 
concentric contraction of the field of vision beyond 5 
degrees in both eyes such as to be equivalent to visual 
acuity of 5/200.  See 38 C.F.R. § 3.350(b)(2).  

The Board concludes that the preponderance of the evidence 
is against the claim for special monthly compensation at 
the aid and attendance rate.  It follows that the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
54-58 (1990).  



ORDER

An increased evaluation for bilateral defective vision is 
denied.  

Special monthly compensation because of the need for 
regular aid and attendance is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

